Case: 15-40395      Document: 00513203159         Page: 1    Date Filed: 09/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                      No. 15-40395                                 FILED
                                                                          September 22, 2015
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk

                                                 Plaintiff-Appellee

v.

PATRICK FITZGERALD KELLY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:06-CR-297-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Patrick Fitzgerald Kelly, federal prisoner # 14142-078, was sentenced to
240 months of imprisonment after pleading guilty to possession of a firearm in
furtherance of a drug trafficking crime.             The district court entered the
judgment of conviction in August 2007. Kelly filed a notice of appeal from the
judgment in March 2015, more than seven years after entry of judgment and
well beyond the time for appealing and the time for extending the appeal
period. See FED. R. APP. P. 4(b)(1)(A), (b)(4). Kelly’s appeal, which is far outside


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40395   Document: 00513203159     Page: 2   Date Filed: 09/22/2015


                                No. 15-40395

the time limit, is frivolous. See United States v. Leijano-Cruz, 473 F.3d 571,
574 (5th Cir. 2006). Consequently, the appeal is DISMISSED, see 5TH CIR. R.
42.2, and Kelly’s motions for appointment of counsel and leave to proceed in
forma pauperis are DENIED.




                                      2